

EMPLOYEE AWARD AGREEMENT
Restricted Stock
pursuant to
THE BOMBAY COMPANY, INC. 2006 EMPLOYEE STOCK INCENTIVE PLAN






This Award Agreement (the “Agreement”) is made this __th day of ______, 2007,
between THE BOMBAY COMPANY, INC., a Delaware corporation (the “Company”), and
________________________, an employee of the Company or one of its Affiliates
(“Employee”).


WHEREAS, the Company desires to carry out the purposes of The Bombay Company,
Inc. 2006 Employee Stock Incentive Plan (the “Plan”) by affording Employee the
opportunity to obtain shares of the Company’s common stock, $1.00 par value per
share (“Shares”);


WHEREAS, the Plan is administered by the Compensation and Human Resources
Committee (the “Committee”) of the Company’s Board of Directors; and


WHEREAS, the Committee has selected Employee to participate in the Plan by the
grant of restricted stock;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Grant of Award. The Company hereby grants to Employee as of the date set
forth above (the “Date of Grant”) an aggregate of ______ Shares, such number of
Shares being subject to adjustment as provided in Paragraph 7 hereof, and on the
terms and conditions herein set forth. The Shares granted pursuant to this Award
are granted as restricted stock (the “Restricted Shares”).


2. Restricted Period. Except as otherwise provided in Paragraph 6, this Award of
Restricted Shares shall be subject to the following vesting periods: ___% shall
vest on ________, 200_, and ___% will vest on __________, 200_.
 
3. Delivery of Shares. Upon satisfaction and completion of the applicable
vesting period as set forth in Paragraph 2 or Paragraph 6, as the case may be,
and any other conditions prescribed by the Company as set forth in this
Agreement, if any, the restrictions applicable to the Restricted Shares shall
lapse and a stock certificate for that number of Restricted Shares which have
vested shall be delivered, free of all restrictions, to Employee.
 
4. Forfeiture. All Restricted Shares granted pursuant to this Award that have
not vested in accordance with Paragraph 2 or Paragraph 6, as the case may be,
shall be forfeited upon the date Employee is no longer employed by the Company
or any of its Affiliates.
 
5. Taxes. The payment of withholding tax liability by Employee shall be a
condition precedent to the Company’s obligation to deliver any certificates for
Restricted Shares resulting from this Award.
 
 
1

--------------------------------------------------------------------------------

 
6. Acceleration of Vesting and Delivery Dates. Notwithstanding the provisions of
Paragraph 2 above relating to the vesting period, the Restricted Shares shall be
100% vested upon any Change of Control of the Company (as defined in the Plan).
 
7. Adjustments of Shares Subject to Award. If any Shares shall at any time be
changed or exchanged by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split, combination of shares or a
dividend payable in stock, then the aggregate number of Restricted Shares
subject to this Agreement shall be automatically adjusted such that Employee’s
proportionate interest shall be maintained as before the occurrence of such
event. The determination of any such adjustment by the Committee shall be final,
binding and conclusive. Shares distributed in connection with or resulting from
any such adjustment with respect to Restricted Shares that have not yet vested
shall enjoy the same privileges and be subject to the same restrictions pursuant
to this Agreement that are applicable to the related Restricted Shares.
 
8. No Contract for Employment. This Agreement does not constitute a contract for
employment and shall not affect the right of the Company to terminate Employee’s
employment for any reason whatsoever or for no reason.
 
9. Restrictions on Transfer; Rights as Shareholder. None of the Restricted
Shares may be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of prior to vesting. Subject to the restrictions in the preceding
sentence, and except as otherwise provided in this Agreement, Employee shall for
all purposes be the record and beneficial owner of the Restricted Shares.
Employee shall be entitled to vote the Shares at all meetings of stockholders
and be entitled to receive and retain all cash dividends that may be paid with
respect to the Shares.
 
10. Restriction on Issuance of Shares. The Company shall not be required to
issue or deliver any certificates for Shares covered by an Award prior to the
obtaining of any approval from any governmental agency that the Company shall,
in its sole discretion, determine to be necessary or advisable, and the
completion of any registration or other qualification of such Shares or their
offering or sale under any state or federal law or ruling or regulations of any
governmental body that the Company shall, in its sole discretion, determine to
be necessary or advisable. In addition, if the offering and sale of Shares
reserved for issuance pursuant to this Award shall not then be registered under
the Securities Act of 1933, as amended, the Company may, upon Employee’s receipt
of Shares issued pursuant to this Award, require Employee or his permitted
transferee to represent in writing that the Shares being acquired are for
investment and not with a view to distribution, and may mark the certificate for
the Shares with a legend restricting transfer and may issue stop transfer orders
relating to such certificate to the transfer agent.


11. Lapse of Award. This Agreement shall be null and void in the event Employee
shall fail to sign and return a counterpart hereof to the Company within thirty
(30) days of its delivery to Employee.
12. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, and successors of the parties hereto.


13. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without Employee’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, or any
regulations or other guidance issued thereunder. Notwithstanding the preceding
sentence, the Company may amend the Plan and this Agreement to the extent
permitted by the Plan.


 
2

--------------------------------------------------------------------------------

 
14. Governing Instrument and Law. This Agreement shall in all respects be
governed by the terms and provisions of the Plan, and in the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control. Capitalized terms used and not otherwise defined in this
Agreement shall have the respective meanings given them in the Plan. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to its conflict of laws principles.




THE BOMBAY COMPANY, INC.


 
By:  






Accepted and Agreed:




Date:  